LAND, J.
This is a proceeding by rule to have erased from the registration roll of the Ferriday precinct the name of the defendant John J. Cannon, on the ground of the want of proper qualification as to residence.
There was judgment for the defendant, and the relator has appealed. John J. Cannon is a young man who attained his majority on February 20,1911. He has been living in Ferriday several years, but on December 20, 1911, he went to Mississippi to work under a section foreman, who was supervising the repair of railroad tracks. Defendant’s abode in Mississippi has been a box car, stationary only for a day or two.
While in Ferriday, the defendant lived with an elder brother, who was ear inspector. They occupied a stationary box car, which had been partitioned off so as to serve the purposes of a dwelling. The defendant’s father has lived in the same box car for six months or more. While this kind of nn *435abode is rather unusual, it has served all the purposes of a dwelling, and the contention has been narrowed down to the question whether the defendant, by going to Mississippi has abandoned his residence in Ferriday; and the solution of the question depends on the answer to the inquiry whether the absence of the defendant is temporary ■or permanent in its nature. Defendant frankly testified that be expected to remain in Mississippi as long as be could hold his present job, but would return to his home at Ferriday if he lost his job, or got sick, or could obtain a better job in Louisiana. Defendant left bis trunk and part of bis clothing in Ferriday, which be calls “home.” He has no other abode in this state.
The trial judge found that the defendant had not changed, nor intended to change, his residence, and we cannot say that his finding is manifestly erroneous on the face of the record.
Judgment affirmed.